Exhibit 21 SUBSIDIARIES OF SPARTAN MOTORS, INC. Name of Subsidiary Jurisdiction of Incorporation Spartan Motors Chassis, Inc. Michigan, United States Spartan Motors USA, Inc.* South Dakota, United States Crimson Fire Aerials, Inc. Pennsylvania, United States Utilimaster Holdings, Inc. Delaware, United States -Utilimaster Corporation (100% owned by Utilimaster Holdings, Inc.) Delaware, United States - Utilimaster Canada Limited (100% owned by Utilimaster Holdings, Inc.) Ontario, Canada *Formerly also did business under the names Crimson Fire, Inc., Luverne Fire Apparatus Co., Ltd. and Quality Manufacturing Inc.
